Citation Nr: 1417636	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-02 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   



FINDINGS OF FACT

1.  The probative evidence shows that the Veteran's bilateral hearing loss disability is not causally or etiologically related to his military service, and that bilateral sensorineural hearing loss was not manifested within one year after service.

2.  The Veteran's tinnitus manifested during his period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110 , 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in September 2008, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The September 2008 VCAA letter was sent prior to the rating decision in June 2009.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In May 2009, VA provided the Veteran with an audio examination and obtained a medical opinion addressing whether the Veteran's bilateral hearing loss and tinnitus had its onset during or was caused by active service.   The audio examination, and opinions are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  The examiner stated in his rationale that he could not give an opinion on the Veteran's tinnitus without speculation.  Typically an opinion which does not provide an explanation as to why it would be speculative  is inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In the instant appeal, the Veteran's lay statements are deemend more probative to the issue of tinnitus and because service connection for tinnitus is granted a remand for an adequate opinion is unnecessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).           

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a) .  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran is eligible for service connection through a presumptive or direct basis. 

Service connection for sensorineural hearing loss will rebuttably be presumed if it is manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); M21-1MR III.iv.4.B.12.a ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a) .").  Alternatively, a nexus to service may be established where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley, the Court held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley  v. Brown, 5 Vet. App. 155, 160 (1993). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms, but does not necessarily include opinions on the cause or etiology of any current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report on symptoms of ringing in the ears and related symptoms to tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Veteran is not competent to provide evidence as to more complex medical questions such as his degree of hearing loss based on decibels and Hertz  frequencies.  See e.g. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) holding that unlike varicose veins in Barr v. Nicholson, 21 Vet. App. 303, 308 (2007), rheumatic fever and other complex disabilities are not conditions capable of lay diagnosis.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Tinnitus is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); See also Kelly v. Brown, 7 Vet. App. 471, 472 (1995).



Hearing Loss Analysis

The Veteran has a hearing loss disability for VA purposes in both his left and right ears. The Veteran underwent an audiology examination in May 2009.  The Veteran's left ear auditory thresholds were, 15, 10, 10, 30, 70 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The May 2009 exam revealed abnormal speech recognition scores using the Maryland CNC Test, finding left ear hearing at 84%.  The Veteran's right ear auditory thresholds were, 10, 10, 15, 35, 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The May 2009 exam revealed abnormal speech recognition scores using the Maryland CNC Test, finding right ear hearing at 88%. The threshold level at 4000 Hertz in both the Veteran's left and right ear and the Veteran's speech recognition scores qualify as a hearing loss disability under 38 C.F.R. § 3.385. The Veteran fulfills the current disability element for service connection.

The evidence of record supports a finding that the Veteran sustained an in-service injury in the form of acoustic trauma.  This injury is consistent with the Veteran's Military Occupational Specialty (MOS) as a petroleum storage specialist, found on the Veteran's Form DD 214.  Furthermore, the Veteran provided testimony that he was routinely near jet engines and experienced small arms fire, including mortar attacks.  The Veteran fulfills the in-service injury element for bilateral hearing loss.

The Board observes that there is no competent medical evidence showing that the Veteran was diagnosed as having sensorineural hearing loss within one year of his service discharge.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The determinative question with regard to bilateral hearing loss is whether the Veteran's current hearing loss is related to service, including the acoustic trauma.  This is a complex medical question requiring specialized medical training in order to address.  The claims file contains only one medical opinion concerning the etiology of the Veteran's hearing loss.  In May 2009, a VA audiologist examined the Veteran and opined that the Veteran's bilateral hearing loss is not at least as likely as not a result of noise exposure while the Veteran was on active military duty.  The opinion was based on his review of the medical/service records, including the claims file.

This opinion from the VA audiologist coincides with the STRs of the Veteran, wherein the Veteran showed normal hearing when tested upon exit from service and during service.  Specifically, in April 1969 and December 1971 the Veteran had no complaints of hearing loss, or any other ear complaints on his Report of Medical Examination.  In January 1972 upon separation from service, the Veteran declared that there was no change in his medical condition since his last examination.   

The Board finds that the May 2009 opinion by the VA audiologist is probative in determining the etiology of the Veteran's bilateral hearing loss.  It is clear that the audiologist's rationale for the opinion was based on all of the applicable facts, a complete history, including noise history, and medical findings, including no significant puretone threshold shifts between the Veteran's service entrance examination and discharge examination.  The examiner reviewed previous audiology exams, and came to his rationale based on a detailed examination of the Veteran. 

The Board notes that the Veteran has not contended, and nor does the record evidence show, that he has had symptoms of hearing loss during and continuing since service.  Rather, the Veteran contends that his current bilateral hearing loss disability is related to the noise exposure he sustained in service.  While the Veteran is credible in his belief that his hearing problems are related to service, his lay statements are outweighed by the competent medical opinion evidence of record.  The Veteran is not competent to give opinions as to the etiology of his hearing loss or to discuss the significance of any threshold shifts because this involves a complex medical matter.  In this regard, the Veteran has not demonstrated that he has specialized training or knowledge when it comes to diagnosis or etiology of audiological conditions.  Here, the medical opinion evidence does not show a causal relationship between the Veteran's hearing loss and his in-service noise exposure. 

In sum, the competent and probative medical evidence fails to show that the Veteran's sensorineural hearing loss developed within one year of service discharge or that there is competent and probative evidence showing that hearing loss is related to service.  As such, service connection for hearing loss is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2012).  Therefore, the Veteran's claim for service connection for hearing loss is denied.

Tinnitus Analysis

The Veteran has a disability, in the form of bilateral tinnitus.  When examined by VA in May 2009, the Veteran made a current complaint of tinnitus, and the Veteran stated that he had constant tinnitus in both ears.   The Veteran identified the onset of tinnitus from a firefight in 1969.  The Veteran is competent to provide a diagnosis of a simple condition such as tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Since tinnitus is a subjective condition, the Veteran is also found to be credible regarding his description of his tinnitus.  The Veteran is also credible in his description of the onset of his tinnitus as he has verified instances of participating in attacks from the enemy.  The Veteran has given no reason for the Board to doubt his credibility or the evidence of record.  Therefore, the Veteran fulfills the current disability, and in-service injury elements for service connection.

In the instant appeal, there is no conflicting evidence on the issue of nexus.  Specifically, the Veteran contends that his in-service acoustic trauma is the nexus for his tinnitus, and that his tinnitus has existed since service.  The Veteran stated in at his May 2008 VA examaintion that he worked on aircraft and was invovled in fire fights, thus had exposure to acoustic trauma, and has experienced tinnitus ever since service.    

The VA audiologist submitted a nexus opinion stating that "as for tinnitus I can not resolve without resorting to mere speculation."  The medical opinion is of little probative weight.  The examiner did not offer an opinion regarding the etiology of the Veteran's tinnitus; therefore, there is no negative opinion of record on the question of the relationship between tinnitus and service that weighs against the claim.  Furthermore, the VA examiner did not comment on the Veteran's credibly reported symptoms of tinnitus in-service or since service, and did not consider as a factual assumption continuous post-service symptoms of tinnitus.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA examination is inadequate where a VA examiner ignores the veteran's lay statements of an injury/event during service unless the Board expressly finds that no such injury/event occurred).

Considering the circumstances of the Veteran's service, he was likely exposed to noise exposure in service.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93   (1993); see also 38 U.S.C.A. § 1154(a).  Therefore, the Board finds that the Veteran's statements are competent and credible with respect to having been exposed to noise in the military, and having tinnitus in his ears in service which continued after service.  The Veteran was able to specify when and what caused his acoustic trauma and was able to discuss his symptoms.  The Veteran is found credible, and the Board accepts the Veteran's assertions of in-service noise exposure.

In weighing the evidence, the Board finds that the Veteran's statements and lay evidence that the Veteran currently suffers from tinnitus, has had tinnitus since service, and was exposed to acoustic trauma in the form of artillery and jet engines, fulfills the nexus element.  The Board finds the medical examiner's opinion of no probative weight as the examiner did not provide an etiology, nor discussed the Veteran's lay statements regarding tinnitus.  Therefore the Veteran's lay statements hold more weight than the VA medical opinion.  

The Veteran's current disability of tinnitus, with its onset in service, and the causal relationship between the Veteran's current tinnitus and in-service complaints of tinnitus, warrants service connection.  Furthermore, since tinnitus is wholly observable by a lay person, and the Board has found the Veteran credible, the requirement of medical nexus is obviated.  See Jandreau at 1376-77.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


